Error, to Washington county court. The defendant in the court below, (the now plaintiff in error,) on tho 9th of September 17S3, executed to the plaintiff a sealed *421ante, whereby he promised to pay him the sum of 22?. 3 0::. 0d. on the 1st of January then next, and if not then paid he was to pay 257. Upon this sealed note an action of debt was brought to recover the sum of 227 10s. Od. mentioned in the note. The defendant pleaded pay. merit at the day, and nil debet. The plaintiff demurred to the first plea; and the county court ruled the demurrer good, and gave judgment for the plaintiff for the said sum of 227. 10s. Od. current money debt, 27. 12s. ¡0:7. current money damages, and 462lbs. of tobacco, costs» To reverse which judgment the present writ of error was brought.Jíughes, for the defendant in error,Tim Generar Court reversed the judgment of tha County Court.